Citation Nr: 1545386	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right knee, status post arthroscopy, also claimed as erosion of disc and subchondral bone with edema and necrosis of the bone, medial meniscus tear and loss, and osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an August 2014 decision, the Board denied entitlement to an initial rating in excess of 10 percent for the service-connected right knee disability with degenerative joint disease status post arthroscopy.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In an August 2015 Joint Motion for Remand, the parties agreed that remand of the Veteran's claim was required because the Board erred in the August 2014 decision by providing a statement of reasons or bases which was inadequate for judicial review.  The parties indicated that because the Board failed to consider evidence of instability and abnormal patellar tracking when considering whether a higher rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257, it did not provide an adequate statement of reasons or bases for its decision.  The parties noted that the Board concluded in the August 2014 decision that the medical evidence did not show any recurrent subluxation and the Veteran did not report any subluxation.  The parties agreed however, that the Board failed to consider evidence of instability and abnormal patellar tracking.  The parties pointed out that the record reflects that the Veteran reported instability in December 2009 during private examination and complained of instability during a January 2011 VA examination and during the January 2011 VA examination, the examiner noted objective findings of abnormal patellar tracking.  The parties also agreed that the Board failed to render any determination as to whether there was any evidence of lateral instability and the Board limited its review as to whether the evidence showed recurrent subluxation.  The parties found that accordingly, a remand was warranted for the Board to consider such evidence and provide an adequate statement of reasons or bases.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected right knee disability is necessary.  Review of the record shows that the right knee disability was last examined in January 2011.  The Board finds that additional clarification and examination are necessary to determine whether there is lateral instability and/or recurrent subluxation in the right knee in addition to the arthritis with limitation of motion with pain.  The January 2011 VA examination report indicates that the examiner found objective findings of abnormal patellar tracking, but it is not clear whether these findings are indicative of knee instability or subluxation.  Therefore, the Board finds that another examination is necessary.

The AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected right knee disability.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected right knee disability since separating from service.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 
 
2.  Schedule the Veteran for an examination to determine the current severity of the service-connected right knee disability.  

The examiner should specifically report whether there is lateral subluxation or lateral instability of the right knee and express the degree in terms of slight, moderate, or severe.  The examiner should comment on the January 2011 VA examination findings of abnormal patellar tracking and indicate whether this is evidence of right knee instability and/or subluxation.  A complete rationale is required for all opinions rendered.

3.  After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


